    Case 1:19-cv-00660-MKB-PK Document 213 Filed 08/26/21 Page 1 of 3 PageID #: 1514




(212) 373-3118

(212) 492-0118

lelynch@paulweiss.com




           August 26, 2021




           VIA ECF
           Honorable Margo K. Brodie
           United States District Court
           Eastern District of New York
           225 Cadman Plaza East
           Brooklyn, New York 11201

           Re: Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19-cv-
           00660 (E.D.N.Y.)

           Dear Judge Brodie:

                           I write to update the Court on the parties’ ongoing efforts to address
           several of the important issues raised in this litigation through mediation.

           I.     Background

                          I have continued to receive call and videoconference data from the parties.
           I continue to be in communication with the Federal Defenders, Inc. (“Plaintiff”) and their
Case 1:19-cv-00660-MKB-PK Document 213 Filed 08/26/21 Page 2 of 3 PageID #: 1515

                                                                                                            2

     counsel, and the government and representatives of the Metropolitan Detention Center
     (“MDC”) and Metropolitan Correctional Center (“MCC”). 1

                    My communications with the Federal Defenders and the government
     focused on the following topics:

                       1.       The current status of in-person legal visitation at both institutions.

                     2.    The execution of the current protocol for scheduling and placing
     attorney-client phone calls at the MDC and the MCC.

     II.       Telephonic Contact

                     The parties continue to schedule and facilitate legal phone calls under the
     Court Protocol for Attorney Calls and Teleconference Hearings. Pursuant to the
     Protocol, attorney-client calls were scheduled by Federal Defenders for afternoon slots of
     one-half hour each from 12pm to 3pm at the MDC and 1 to 3:30 pm at the MCC. As
     Your Honor is aware, the parties have also made efforts to expand legal call hours
     beyond the times provided in the Protocol. See ECF Nos. 70 & 76.

               A.      MCC

                     According to the information received from the parties, MCC scheduled
     32 calls between August 19 and August 25. 2 29 calls were completed, one call was
     attempted, one call was not completed as inmate was relocated to MDC, and one call we
     are unaware of its outcome. 3 We are working with the parties to gather more information
     about this call. Additionally, Federal Defenders report some technical issues this week.

               B.      MDC

                    According to the information received from the parties, MDC scheduled
     163 calls between August 19 and August 25. 4 135 calls were completed, one call was
     attempted, one call was cancelled by the MDC, one call was cancelled by the attorney, 18
     calls we are unaware of their outcome,5 and seven calls were not completed for unknown
     reasons. We are working with the parties to gather more information about these calls.
     Federal Defenders report no call requests pending for more than 48 hours. Additionally,
     Federal Defenders report some technical and scheduling issues this week.


     1
           I held a joint mediation call with the parties on August 24, 2021.
     2
           We did not receive data from the MCC for Tuesday, August 24, 2021 and Wednesday, August 25,
           2021.
     3
           We did not receive data from the MCC for Tuesday, August 24, 2021. This call was reported by the
           Federal Defenders but its resolution is undetermined.
     4
           We did not receive data from the MDC for Monday, August 23, 2021; Tuesday, August 24, 2021; and
           Wednesday, August 25, 2021.
     5
           We did not receive data from the MDC for Monday, August 23, 2021; Tuesday, August 24, 2021; and
           Wednesday, August 25, 2021. These calls were reported by the Federal Defenders but their resolution
           is undetermined.
Case 1:19-cv-00660-MKB-PK Document 213 Filed 08/26/21 Page 3 of 3 PageID #: 1516

                                                                                                          3

     III.       Videoconferencing

                A.      MCC

                   According to the information received from the parties, MCC scheduled
     11 videoconferences between August 19 and August 25. 6 10 VTCs were completed and
     one VTC we are unaware of its outcome. 7 We are working with the parties to gather
     more information about this VTC.

                B.      MDC

                   According to the information received from the parties, MDC scheduled
     28 videoconferences between August 19 and August 25. 8 24 VTCs were completed, one
     VTC was rescheduled by the attorney, and three VTCs we are unaware of their outcome. 9
     We are working with the parties to gather more information about these VTCs. Federal
     Defenders report no VTC requests pending for more than 48 hours. Additionally, Federal
     Defenders report some privacy issues this week.

     IV.        In Person Visiting

                     I continue to work with the parties in mediation on issues concerning the
     smooth facilitation of in person visiting. We are also discussing potential issues arising
     from the anticipated increase in court activity this fall.

                                                   Respectfully,


                                                        /s/ Loretta E. Lynch
                                                   Loretta E. Lynch


     cc:        Sean Hecker, Kaplan, Hecker & Fink
                Seth D. Eichenholtz, U.S. Attorney’s Office (E.D.N.Y.)
                Sean Greene, U.S. Attorney’s Office (E.D.N.Y.)
                Matthew J. Modafferi, U.S. Attorney’s Office (E.D.N.Y.)
                Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.)
                David Jones, U.S. Attorney’s Office (S.D.N.Y.)


     6
            We did not receive data from the MCC for Tuesday, August 24, 2021 and Wednesday, August 25,
            2021.
     7
            We did not receive data from the MCC for Tuesday, August 24, 2021. This VTC was reported by the
            Federal Defenders but its resolution is undetermined.
     8
            We did not receive data from the MDC for Monday, August 23, 2021; Tuesday, August 24, 2021; and
            Wednesday, August 25, 2021.
     9
            We did not receive data from the MDC for Monday, August 23, 2021; Tuesday, August 24, 2021; and
            Wednesday, August 25, 2021. These VTCs were reported by the Federal Defenders but their
            resolution is undetermined.
